 396DECISIONSOF NATIONALLABOR RELATIONS BOARDBorden,Inc., Dairy&Services DivisionandTruckDrivers&Helpers Local Union No. 728,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica, Petitioner.Case 10-RC-7883June 30, 1970DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS FANNING,MCCULLOCH,AND JENKINSPursuantto a Stipulation for Certification UponConsent Election,an electionby secret ballot wasconducted by theRegionalDirector for Region 10on September 19, 1969, among the employees inthe agreed-upon unit atthe Employer's Savannah,Georgia,operation.At the conclusion of the ballot-ing, the partieswere furnished a tally of ballots,which showed that of approximately 30 eligiblevoters, 16 cast valid ballots for and 13 cast validballotsagainst thePetitioner, 1 cast a challengedballot, and none cast void ballots. The challengedballot was insufficient to affect the results of theelection.Thereafter, the Employer filed timely ob-jections to conduct allegedly affecting the results ofthe election.In accordance with the National LaborRelationsBoard Rules and Regulations and Statements ofProcedure,Series8,as amended, the RegionalDirector investigated the issues raised by the objec-tions, and, on October 27, 1969, issued and dulyserved on the parties his Report on Objections, inwhich he found and concluded that the objectionswere without merit, and recommended that they beoverruled in their entirety and that the Petitionerbe certified. Thereafter, the Employer filed timelyexceptions to the report and a brief in support of itsexceptions, requesting the Board to sustain the Em-ployer's objections and order a new election, or, inthe alternative, order a hearing on the objections.The Board determined that the issues raised by theEmployer'sObjections I and 2 could best beresolved at a hearing. Accordingly, on February 11,1970, the Board issued an Order Directing Hearingwith respect to Employer's Objections 1 and 2. Ahearing was held on March 11, 1970, at Savannah,Georgia, before a duly designated Hearing Officer,for the purpose of receiving evidence to determinethe issuesraised by the Employer's Objections 1and 2, which are:"1. Local 738 [sic], IBT, by its representativesand agents,warned and threatened employees ofBorden, Inc., Dairy & Services Division, that theywould retaliateagainstsaid employees and/or that184 NLRB No. 43they would lose their jobs if they votedagainst theTeamstersin the September19, 1969 election."2. By these and other acts and conduct Team-stersLocal 738,but [sic]its representatives andagents improperlyinterferred [sic]with and af-fected theresults ofthe election."After thehearing,the HearingOfficer concludedand found that the Employer's Objections I and 2were insufficient to raise material or substantial is-sues affecting the resultsof the election, and herecommended to theBoard thatsaid objections beoverruled. Thereafter, the Employer filed timely ex-ceptionsto theHearingOfficer's report.Pursuant to the provisionsof Section 3(b) of theAct, theBoard has delegatedits powersin connec-tion with this case to a three-member panel.Uponthe entirerecord inthis case,the Boardfinds:1.The Employeris engagedin commerce withinthe meaningof the Act, and it will effectuate thepurposes of the Actto assertjurisdiction herin.2.ThePetitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerceexists con-cerning the representation of the employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collectivebargainingwithin the mean-ing of Section 9(b) of the Act.All employees of the Employer working in thetruck, plant, shipping department, and cabinetmaintenanceemployed at the Savannah, Geor-gia,plant and all ice cream salesmen, milkretailsalesmen and milk wholesale routesalesmen,utility relief employees located atSavannah, Statesboro, Vidalia, Glennville, andClaxton,Georgia, excluding all other em-ployees located at Savannah, Statesboro,Vidalia, Glennville, and Claxton, Georgia, in-cluding territory salesmen, wholesale superin-tendent,wholesale ice cream supervisors,wholesale milk supervisors, retail milk super-visors, head shipping department clerk, officeemployees, clerical employees, professionalemployees, technical employees, guards, andsupervisors as defined in the Act.5.At the hearing, the Employer presented oneemployee witness, Stevens, who testified that fellowemployees Strickland, on the day before the elec-tion, and White,at a unionmeeting attended by 15to 20 employees about 10 days before the election,made the respective statements, "if things didn't goright, they [the employees] would lose their jobs,"and "if we didn't all stick together, we would loseour jobs." BORDEN,INC.397White denied making the statement attributed tohim, and further denied that he was ever given anyauthority by the Union to act in any official capaci-ty.Union Business Agent Collis testified that henever gave White any instructions during the cam-paign, and that he attended all the union meetingsfor the employees and never heard White make thealleged statement. The Hearing Officer, on thebasis of conflicts in the testimony of employeeStevens, discredited his testimony and credited thetestimony of employee White and Business AgentCollisAs to the statement allegedly made by employeeStrickland, Stevens testified that, during the day be-fore the election, Strickland talked with him andtold him to pass the word to the other employeesthat "if things didn't go right, they would lose theirjobs."Before the election the next morning,Stevens told this to employees Hill, Williams, andMurphy. Strickland denied telling or requestingStevens to talk with other employees or making thisstatement to any employees himself. The HearingOfficer credited the testimony of Strickland.The Hearing Officer found that there was noevidence adduced that Strickland and White wereacting upon instructions or requestof thePetitioneror that the Petitioner either authorized or con-doned any of the questioned conduct. He furtherfound that the probative evidence presented andadduced does not show that the alleged threatswere made,and, if made,they did not interferewith the reasonable standards for a fair election.After careful consideration of the record, we seeno basis for reversing the Hearing Officer's credi-bility determinations. In view of this conclusion, itisunnecessary to consider his findings with regardto the agency status of White and Strickland, since,even if they were acting as agents of the Petitioner,ithas been found that they did not make the state-ments attributed to them. We therefore adopt thefindings and recommendations of the Hearing Of-ficer and overrule the objections in their entirety.Accordingly, as the Petitioner received a majori-ty of the valid votes cast, we shall certify it as therepresentative of the employees in the appropriateunit.CERTIFICATIONOF REPRESENTATIVEIt is hereby certified that Truck Drivers & Hel-pers Local Union No. 728, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, has beendesignated and selected by a majority of the em-ployees in the unit found appropriate herein astheir representative for the purposes of collectivebargaining, and that, pursuant to Section 9(a) ofthe Act, the said labor organization is the exclusiverepresentative of all employees in such unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment.